Citation Nr: 0831609	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for low back pain with 
a diagnosis of lumbar paraspinal muscle spasm.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty as a member of the U.S. 
Army Reserves from December 1986 to May 1987 and as a member 
of the Tennessee National Guard from February 2003 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for major depression 
which she contends first manifested during active duty 
military service.  She also seeks service connection for low 
back pain which she contends was aggravated by active duty 
military service.  

A review of the claims file indicates that although service 
treatment records have actively been sought by the RO, 
complete service treatment and personnel records have yet to 
be obtained.  It appears that the portions of service 
treatment records that are of record were provided directly 
by the veteran.  Some documents include her own personal 
annotations.  As this case specifically addresses the 
accurate diagnosis of the veteran's back condition and 
whether either claimed condition pre-existed active military 
service, complete service treatment records are particularly 
critical.  All efforts to obtain such records must be 
exhausted.  If official service treatment records remain 
unavailable, attempts to obtain medical and lay evidence from 
alternate sources must be undertaken.    

The record also contains a reference to potential outstanding 
private treatment records from Dr. R. H., pertaining to one 
or both of the issues on appeal.  All appropriate efforts to 
obtain these records must be undertaken.

Additionally, the Board notes that the prior disallowance of 
these claims in January 2006 was based on the finding that 
both depression and low back pain pre-existed service and 
were not aggravated by military service.  However, the August 
2005 VA spine examination did not address the aggravation 
factor.  A contemporaneous exam that addresses the alleged 
aggravation of a pre-existing back condition is necessary.  
Additionally, the veteran has subsequently been granted 
service connection for a bilateral knee disability.  The VA 
examiner should opine as to whether the veteran's back 
condition has been permanently aggravated by her service-
connected disability.  Finally, a medical opinion that 
addresses the likelihood of medical nexus between the current 
back condition and the veteran's military service must be 
obtained.  

Pertaining to the veteran's service connection claim for 
depression, a contemporaneous VA examination must be 
obtained.  The examiner should opine whether the veteran's 
currently diagnosed psychiatric condition is more likely than 
not related to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate 
her claims for service connection for 
major depression and low back pain, to 
include the rating criteria by which a 
disability granted service connection 
will be evaluated and how the effective 
date of that grant will be assigned.  

2.  Obtain proper authorization and 
consent to release medical information 
for Dr. R. H. as referenced on the VA 
Form 119 reporting a November 2005 
telephonic request from the veteran.  
Contact the physician to obtain the 
veteran's medical records.  

3.  Contact the proper authorities and 
obtain a complete listing of all periods 
of active duty service for this veteran, 
as well as any periods of active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA) performed during 
this veteran's enlistment in the U.S. 
Army Reserves and the Army National 
Guard.

4.  Contact the Records Management Center 
(RMC) to request both service treatment 
and personnel records from all active 
duty periods of service using the 
veteran's name as listed on the DD Form 
214 of record for each respective period 
of service (i.e. married name versus 
maiden name).  

5.  Contact the Behavioral Health Clinic 
at Ireland Army Community Hospital 
located at Fort Knox, Kentucky to obtain 
all behavioral health records pertaining 
to this veteran, particularly those 
referenced in February and March 2003 
treatment notations within the service 
treatment records currently associated 
with the claims file.  

6.  Contact the commanders of the Troop 
Medical Clinics at Camp Arifjan, Kuwait 
and Camp Arlington, Kuwait (both at APO, 
AE 09366) to obtain any behavioral health 
records pertaining to this veteran or to 
identify the current location of these 
records.  The veteran contends that she 
received treatment there as part of the 
1175th Transportation Company between 
February 2003 and July 2004.  

7.  Contact the Adjutant General, 
Headquarters, Tennessee National Guard to 
request all service personnel and 
treatment records for this veteran.  

8.  If service treatment records cannot 
be obtained through the above development 
processes, then take additional steps to 
secure all alternative service treatment 
records for the veteran from any other 
source.  Per the VA Adjudication 
Procedure Manual, the non-exhaustive list 
of documents that may be substituted for 
service treatment records in this case 
includes, but is not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  

9.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

10.  AFTER completion of the above 
development efforts, schedule the 
veteran for two new VA examinations, a 
spine exam and a mental disorders exam.  

The mental disorders examiner is 
instructed that the veteran was 
reportedly prescribed anti-depressant 
medication during active duty service.  
The examiner must review the entire 
claims file, to include all service 
treatment records, and identify:  (A) 
all current diagnoses pertaining to the 
veteran's mental condition, (B) whether 
it is at least as likely as not that any 
such disability was incurred in service, 
(C) whether it is at least as likely as 
not that any such disability pre-existed 
active duty service; and if so, whether 
such disability was permanently 
aggravated by service and (D) whether it 
is at least as likely than not that the 
veteran's currently diagnosed mental 
condition(s) are of the type as to be 
related to her pharmacological history 
during active duty service (or other in-
service mental health history should 
such records be obtained).  

The examiner of the spine must review 
the entire claims file and identify: (A) 
any current chronic acquired back 
disability, (B) whether it is at least 
as likely as not that any such 
disability was incurred in service, (C) 
whether it is at least as likely as not 
that any such disability pre-existed 
service; and if so, whether such 
disability was permanently aggravated by 
service; and (D) whether it is at least 
as likely as not that any diagnosed back 
disability has been permanently 
aggravated by a service-connected 
disability. 

The examiners should note that 
aggravation is defined for legal 
purposes as a permanent worsening of 
the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner must provide a complete 
rationale for all opinions expressed.

11.  Thereafter, readjudicate the 
issues on appeal.  If the 
determination remains unfavorable to 
the veteran, she and her 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and her representative must 
then be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




